Citation Nr: 0603592	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-31 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA death benefits.


ATTORNEY FOR THE BOARD

J. Rose, Counsel 








INTRODUCTION

The veteran's verified active service was from September 1948 
to October 1968.  He died in February 2003, and the appellant 
is his widow.

This appeal arises from an August 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  


FINDINGS OF FACT

1. The appellant and the veteran were married in April 2002. 

2. The appellant's marriage to the veteran was terminated by 
his death in February 2003, and there were no children born 
prior to or of the marriage.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA death benefit purposes are 
not met.  38 U.S.C.A. §§ 1102, 1304, 1541 (West Supp. 2005); 
38 C.F.R. § 3.54 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005).  In the October 2003 
statement of the case (SOC), VA issued regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  However, under the circumstances presented in 
this case, it is not the factual evidence that is dispositive 
of the present appeal, but rather the application of the law 
and regulations to the undisputed facts.  In such cases, the 
Court has held that VCAA is not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (regarding entitlement 
to recognition as surviving spouse for purposes of 
reinstatement of death pension benefits, Court recognizes 
that neither duty to assist nor duty to notify provisions of 
VCAA are implicated when question is limited to 
interpretation and application of a statute).

In any event, the RO informed the appellant of the 
information and evidence needed to substantiate her claim in 
the October 2003 SOC.  In addition, the initial rating 
determination dated in August 2003 informed the appellant of 
the reasons her claim was denied and the evidence it had 
considered in denying the claim.  Further, in the SOC, the RO 
advised the appellant of the legal criteria governing 
entitlement to the benefits sought on appeal, to include 
reference to pertinent statutes and regulations.  The 
appellant has been given an opportunity to provide evidence 
and argument on the matter.  VA has also made reasonable 
efforts to assist the appellant in obtaining evidence for her 
claim, to include obtaining private medical records.  All 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Accordingly, 
it is not prejudicial to the appellant if the Board proceeds 
to issue a decision on the claim at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Review of the record demonstrates that in her Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child, the 
appellant indicated that she and the veteran were married in 
April 2002.  Certificate of death indicated that the veteran 
died in February 2003.  At the time of his death, the veteran 
was married to the appellant and living together as husband 
and wife.    

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.54 (2005).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.53 (2005).

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b) (2005).  For VA 
benefits purposes, a marriage means a marriage valid under 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 103(c) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.1(j) (2005).  The appellant 
has the burden to establish her status as claimant.  Sandoval 
v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a) (West Supp. 2005); 38 
C.F.R. § 3.52 (2005).

Applying VA law to the facts of the present case, the Board 
concludes that the appellant's marriage to the veteran, which 
took place less than one year prior to the veteran's death 
and produced no children either prior to or of the union, is 
a bar to VA death benefits.  The record clearly shows that 
the appellant and veteran were married in April 2002, less 
than the requisite one year before the death of the veteran 
in February 2003.  Moreover, there was no child born to them 
before the marriage or of the marriage.  Current VA law thus 
prohibits her from receiving death benefits as the surviving 
spouse of the veteran.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.54 (2005).  

Following the rating determination dated in August 2003, the 
appellant argued in her notice of disagreement that she was 
married to the veteran for 10 months prior to his death and 
that she had lost all the income they had together.  She 
indicated that the veteran loved her very much and he would 
have wanted her to receive VA benefits.  In her substantive 
appeal, she noted that the Social Security Administration 
indicated that she's eligible for the veteran's pension check 
as early as age 60, although she is only 49 at this time.  
She further indicated that she did not marry him on his death 
bed and that she has no other source of income.  

The Board acknowledges the appellant's arguments and 
sympathizes with her situation.  However, Congress has 
provided no exceptions to the controlling VA legal criteria, 
and the Board has no authority to disregard the statutory 
limitation on the award of death benefits where the marriage 
was less than one year prior to a veteran's death and no 
children were born either prior to or of the marriage.  See 
38 U.S.C.A. § 7104 (West 2002 & Supp. 2005).  

Based upon the above reasons, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The legal criteria 
governing the status of a deceased veteran's widow as a 
surviving spouse are clear and specific, and the Board is 
bound by them. In this case, they do not provide a basis upon 
which a favorable decision may be rendered.  Moreover, the 
benefit of the doubt doctrine is inapplicable because the 
issue on appeal involves the appellant's status as a 
claimant.  See, e.g., Rogers v. Derwinski, 2 Vet. App. 419, 
422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).


ORDER

Entitlement to VA death benefits as a surviving spouse of a 
veteran is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


